In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Beckoff, J.), dated July 3, 2012, which dismissed, without prejudice, his petition to enforce prior orders awarding him visitation.
Ordered that the appeal is dismissed, without costs or disbursements.
In an order dated July 3, 2012, the Family Court dismissed the father’s pro se petition seeking enforcement of prior visitation orders. That order, however, has been superseded by an order issued July 17, 2012, which, upon an ex parte appearance by the father’s attorney, granted the father the relief he had sought in his pro se petition. Accordingly, the father’s appeal from the order dated July 3, 2012, must be dismissed as academic (see Matter of Anthony B.-A. [Chandra B.], 88 AD3d 702, 702 [2011]; Matter of Tishauna Patricia N. [Tee Tee Ann W.], 68 AD3d 1119,1119-1120 [2009]; Matter of Attallah N., 65 AD3d 1047, 1048 [2009]). Dillon, J.P., Dickerson, Austin and Miller, JJ., concur.